DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10 February 2021 has been entered.

Status
This Final Office Action is in response to the communication filed on 10 February 2021. No claims have been cancelled or added, and claims 1, 4-9, 11-12, and 15-20 have been amended. Therefore, claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112, second paragraph; therefore the Examiner withdraws the rejection(s), but see the Examiner s Note below.
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC § 103; therefore, based on the amendment, the Examiner indicates claimed subject matter allowable over the prior art.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to either the Pre-Grant Publication or the original submission since the numbering of Applicant’s specification appears the same.

The Examiner notes that “context” of a video is discussed; however, there is no apparent discussion of the “context” of a scene – except the indication that “the system would not want to replace the basketball with the bicycle if the video is a basketball game. Then it would not make sense to replace the basketball with a bicycle in that context.” (Applicant ¶ 0029). However, since this would appear to apply to a scene of a video also, the Examiner understands a “context” of a scene to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

only description that the Examiner can find related to “difficult” and/or “accurate”, or derivations thereof, is also Applicant ¶ 0030, indicating:
Selecting the insertion technique may be based upon the difficulty associated with the insertion technique. For example, if an object cannot be easily replaced, the system may choose the object within a frame insertion technique. As another example, if replacement of an object within the frame would render the frame inaccurate with respect to the context, the system may choose the object within a frame insertion technique.

This, though, does not reflect any conception of that “the difficulty is based upon an object replacement difficulty and an accuracy of the scene in view of a context of the scene with respect to an object replacement”. Applicant argues that “Support for these claim limitations can be found throughout the original disclosure, for example, at paragraphs [0025] - [0030] of the specification” (Remarks at 11 and again at 21); however, this appears to describe determining a location for insertion (at 0025), determining whether a scene is critical (at 0026), the three techniques possibly used for insertion, such as after a frame (at 0027), at a non-critical location within the frame (at 0028), and replacing an object (at 0029), and selecting the insertion technique based on whether the scene is critical or non-critical (at 0030). However, the ONLY indication of difficulty is as cited above at 0030, where this indicates 
Claims 2-10 and 13-19 depend from claims 1 and 12, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-10 and 13-19 are also lacking written support.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 1 recites “dynamic pricing based upon the determined insertion technique”; however dependent claim 9 (depending from claim 1) recites “the dynamic pricing is based upon the determined location”. This indicates that the basis for the dynamic pricing changes from claim 1 to claim 9. Therefore, the Examiner is uncertain if the dynamic pricing is ever based on the insertion technique (as indicated at claim 1 and the other independent claims), or if the dynamic pricing is always based on a determined location for an ad (such as at claim 9), where there is no determined location at the independent claims, but may be one of the insertion techniques (but not necessarily the one selected at the independent claims. The Examiner notes that claim 9 possibly should depend from claim 8 in order to acquire antecedent basis for “location” at claim 9; however, even if the claims are interpreted 
Although independent claims 11, 12, and 20 do not themselves have a dependent claim that is parallel to claim 9, the same terms are used and must be interpreted consistently between each of the independent claims (i.e., the basis for dynamic pricing does not, or would not, change from claim 1 to claims 11, 12, or 20). As such, the Examiner notes that same interpretation at claims 11, 12, and 20 indicates the same deficiencies at claims 11, 12, and 20 as is indicated at claim 1.
Claims 2-10 and 13-19 depend from claims 1 and 12, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-10 and 13-19 are also indefinite.

Dependent claims 4, 8, 9, 15, and 19 each recite “the location” and/or “the determined location”. There is insufficient antecedent basis for this limitation in each of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-10 and 20), an apparatus (claim 11), and a computer program product comprising a computer-readable storage medium indicated by Applicant ¶ 0042 as excluding signals or waves (claims 12-19), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method, comprising: obtaining at least one video into which an advertisement is to be inserted; selecting an advertisement for insertion into the at least one video, wherein the selecting comprises (i) analyzing the at least one video to identify context of the at least one video and (ii) selecting an advertisement that is related to the context of the at least one video; determining a scene within the at least one video for insertion of the advertisement and an insertion technique for the insertion of the advertisement, wherein the determining a scene and an insertion technique comprises (i) identifying, based upon a frame continuity identifying using a machine-learning model, a scene change detected within the at least one video and (ii) selecting the insertion technique based upon a difficulty associated with the insertion technique, wherein the difficulty is based upon an object replacement difficulty and an accuracy of the scene in view of a context of the scene with respect to an object replacement; inserting the advertisement within the at least one video at the determined scene and using the determined insertion technique; and charging an 
Independent claims 11 and 12 recite the same activities, but are directed to “An apparatus, comprising: at least one processor; and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising: computer readable program code configured to” perform the activities (at claim 11) and “A computer program product, comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor and comprising: computer readable program code configured to” perform the activities (at claim 12). Independent claim 20 is a method similar to claim 1, but is phrased somewhat differently in using the term “category” (rather than “context”; however, the context is apparently the category or type of content – see Applicant ¶ 0018) for the type of content, obtains (rather than selects) the advertisement for placement, selects a position (rather than determines a location) for insertion by replacing an object (if similar) or inserting at a non-featured frame element (if the object cannot be replaced).
The claim elements may be summarized as the idea of inserting advertisement(s) into a video; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is one of certain methods of organizing human 
Dependent claims 2-10 and 13-19 merely indicate advertisement selection according to a user characteristic of a viewer that may be watching (claims 2 and 13), receiving advertisement context from an advertiser (claims 3 and 14), the location being in frame within the scene (claims 4 and 15), replacing an object in the scene (claims 5 and 16) when the object is similar (claims 6 and 17) and would not change the context (claims 7 and 18) using object mapping (claims 6-7 and 17-18), the location for insertion being a non-featured portion of the frame (claims 8 and 19), dynamic pricing based on the insertion location (claim 9), and/or analyzing frames to identify objects, analyzing embedded text, and analyzing audio of the video (claim 10). Based on these indications, the dependent claims appear to merely indicate, for example(s), which data is selected or analyzed, or the type of scene (as a result of the analysis), or the insertion location (as another result of the analysis), and are therefore understood and found to be included in or encompassed by the abstract idea.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  Claims 1 and 20 appear to only have as an additional element the using a machine-learning model (e.g., the Examiner noting that there is no computer implementation required, just the determining of which ad to insert where/when), and the additional elements for claims 11 and 12 are the apparatus, processor, and medium having program code executable by the processor to perform the activities as indicated above.
Regarding using a machine-learning model, the Examiner notes that merely using the results or output of a machine-learning model does not appear to constitute “significantly more”. The Examiner notes that the only support for this is Applicant ¶ 0025, which also merely says to use the output. The machine-learning model is pre-existent relative to the claims – there is no training described or claimed, nor any indication of what data is used to train the model or input to receive the model output/results, nor is there any indication of improvement based on using a machine-learning model (as opposed to any other form of model or any other way to identify a scene change. It appears that “identifying, based upon a frame continuity …, a scene change detected within the at least one video” is merely a basic definition of identifying a scene change regardless whether a person or machine is performing the activity; and the “identifying using a machine-learning 
The Examiner further notes that Hurewitz, Judith, Kirsch, Daniel, Machine Learning for Dummies, IBM Limited Edition, downloaded from https://www.ibm.com/downloads/cas/GB8ZMQZ3, dated 2018 indicates that “Deep learning — complex neural networks — are designed to emulate how the human brain works so computers can be trained to deal with abstractions and problems that are poorly defined” (at 17) and “In essence, neural networks are intended to emulate the human brain” (at 25). Since the claim to “using a machine-learning model” encompasses the use of any and all types of machine learning models, the cited passage (from IBM, i.e., the Applicant) indicates that using a machine learning model (or at least some that are encompassed) is merely the computerization of what humans do, or have traditionally done.
The use of the apparatus, processor, and medium having program code executable by the processor to perform the activities of the claims is merely an explicit indication of “apply it” or an equivalent.
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a 
These elements are considered insignificant since merely indicating “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice” as indicated at MPEP § 2106.05(I)(A).
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely the application of the idea by a computer. As indicated above, there is no explicit requirement to use a computer – the “using a machine-learning model” merely indicates that the results may be, for example, printed out and handed to a human that may be performing the remaining activities. Even if a computer were to be used, as further indicated above, these additional elements would be/are merely indicating applying the idea via use of a computer programmed to do what humans have 
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
As indicated above, the dependent claims appear to only limit the application of the idea, and not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:

The claims recite obtaining a video into which an advertisement is to be inserted, selecting an advertisement based on context of the video, determining a scene into which the advertisement is to be inserted by using a machine learning model, and “selecting [an] insertion technique based upon a difficulty associated with the insertion technique, wherein the difficulty is based upon an object replacement difficulty and an accuracy of the scene in view of a context of the scene with respect to an object replacement”, inserting the advertisement, and charging an advertiser based on the insertion technique. The closest art of record, Tinsman, discloses the obtaining a video, determining a scene, selecting an insertion technique, inserting the advertisement, and charging the advertiser, and Nomula teaches the use of a machine learning model for content insertion based on, for example, types of scenes or popular portions. The Examiner has searched for, but does not find selecting [an] insertion technique based upon a difficulty associated with the insertion technique, wherein the difficulty is based upon an object replacement difficulty and an accuracy Cost Plus Pricing, Pragmatic Price, 17 October 2010, downloaded from https://pragmaticpricing.com/2010/10/17/cost-plus-pricing/ on 15 March 2021 indicates that this “seems to be the most commonly used pricing technique in business today” (at 1).
Therefore, since the prior art of record does not appear to indicate “the difficulty is based upon an object replacement difficulty and an accuracy of the scene in view of a context of the scene with respect to an object replacement”, the claims are considered allowable over the prior art.

Response to Arguments
Applicant's arguments filed 10 February 2021 have been fully considered but they are not persuasive.

Applicant first argues the § 112 rejections are overcome (“Applicant respectfully submits that the amendments made to the claims obviate these rejections”) (Remarks at 10); however, although no reasoning is provided the amendment does appear to overcome the § 112 issues. Therefore, the Examiner withdraws the rejections and the arguments are considered moot.

Applicant next argues the 101 rejections, first alleging that the claims are not directed to the grouping of “Certain methods of organizing human activity” (Remarks at 13-14), but rather “[t]he claims are directed toward a system that allows for selecting advertisements to be inserted in a video and where and how the advertisements should be inserted into the video” and/or “the claims are directed to an algorithm for determining a scene for inserting the advertisement and the insertion technique to use for inserting the advertisement so that the effect of the advertisement is reduced on the video” (Remarks at 14). However, this is appears to just be a more verbose way of admitting the claims are directed to advertising and/or marketing activity – selecting or identifying a scene and inserting an advertisement. This appears to be the product placements that television and movies have incorporated for many years.
Applicant then asserts that “the claims are drafted in a manner where any judicial exception is very narrowly tailored to a specific application, specifically, an application of inserting advertisements into videos in a determined location and utilizing a determined insertion techniques” (Remarks at 15). However, a narrowly SAP America v. InvestPic, 2017-2081, slip op. at 3 (Fed. Cir. 2018)). Although the claims “consist of multiple limitations that narrow the scope of the claims” (Remarks at 15), almost any claim will include multiple limitations, and the limitations herein appear generally to be fairly generic to inserting an advertisement. For example, the first two claim elements (at claim 1) indicate obtaining a video, selecting an advertisement by identifying context and selecting an ad related to the context; however, it is the norm or standard (and has been for quite some time) to place advertisements in relation to a context (e.g., sports related ads in sports videos or shows, kids toys in children’s programming, etc.) and it is literally required to obtain the video and select an ad in order to place any advertising in a video. As indicated above, commercials are commonly placed at, or just preceding, the finale or other critical scenes (that people want to watch).
Applicant then argues that “the claims insert advertisements into videos in an unconventional manner. Generally, using conventional techniques advertisements are provided as a frame or scene within the video that is easily ignored by viewers, thereby making the advertisement ineffective” (Remarks at 18). However, this insertion technique is one of the three Applicant mentions (see Applicant ¶¶ 0019 and 0027) as possibly used. The other two techniques are insertion within a frame, such as an overlay at the top, bottom, background, etc. (see Applicant ¶¶ 0019 and 0028) and a product placement such as replacing an object in a scene (see Applicant ¶¶ 0019 and 0029). Applicant does not describe how to perform these last, 
Applicant literally only describes the general concept – i.e., the abstract idea – and does not indicate conception or description of the details that may lead to this being a significant improvement. The Examiner would suggest Applicant include the specific technological details in the claim (how, specifically, someone could replace a basketball with a bicycle, for instance – without really changing the scene) if the description were to provide such details. This may help overcome the 101 rejection. However, the Examiner has not found such details and therefore cannot recommend Applicant include them.
As such, Applicant’s arguments appear generally to just claim that the rejection is overcome somehow, but the arguments do not appear to provide any specific aspects of the claims that may be considered to be “significantly more” than the abstract idea or a practical application. As such, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them.

Applicant then argues the prior art rejections (Remarks at 19-22); however, based on the amendment (although apparently or obviously not supported – see the 112 rejection above), the claims are considered allowable over the prior art. Therefore, the arguments are considered moot and not persuasive.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – each indicating that virtual or digital product placement is long-established and well-known.

Hurewitz, Judith, Kirsch, Daniel, Machine Learning for Dummies, IBM Limited Edition, downloaded from https://www.ibm.com/downloads/cas/GB8ZMQZ3 on 15 March 2021, dated 2018, indicates various forms/types of machine learning models.
Dholakia, Utpal, When Cost-Plus Pricing Is a Good Idea, Harvard Business Review, 12 July 2018, downloaded from https://hbr.org/2018/07/when-cost-plus-pricing-is-a-good-idea on 15 March 2021, discussing cost-plus pricing.
Stiving, Mark, Cost Plus Pricing, Pragmatic Price, 17 October 2010, downloaded from https://pragmaticpricing.com/2010/10/17/cost-plus-pricing/ on 15 March 2021, discussing cost plus pricing.
Lubell, Sam, Advertising’s Twilight Zone: That Signpost Up Ahead May Be a Virtual Product, The New York Times, dated 2 January 2006, downloaded 4 June 2020 from https://www.nytimes.com/2006/01/02/business/media/advertisings-twilight-zone-that-signpost-up-ahead-may-be-a.html, including indicating that “digital product placement has been around at least since the 1990's” (at p. 1), hereinafter “Lubell”.

Cobb, Jerry, product placement goes digital, gets lucrative, CNBC, dated 8 March 2006, downloaded 4 June 2020 from http://www.nbcnews.com/id/11728512/ns/business-cnbc_tv/t/product-placement-goes-digital-gets-lucrative/#.XtqyavlKhaS.
Cohen, Nancy, Virtual Product Placement Infiltrates TV, Film, Games, E-Commerce Times, dated 23 February 2006, downloaded 4 June 2020 from https://www.ecommercetimes.com/story/48956.html.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622